DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 20 November 2018.  In view of this communication, claims 1-5 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 20 November 2018, 23 December 2019, 26 February 2020, and 08 September 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Rotary Machine with Axial Magnetic Bearing and Touchdown Bearings.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the axial magnetic bearings” in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Only a single “axial magnetic bearing” has been previously defined in the claim, rendering the reference to plural bearings indefinite.
Claim 3 recites multiple instances of the limitation “a flow passage port” in lines 2, 4, and 5.  It is unclear whether these are intended to refer to different elements or the same element.  In the grounds of rejection below they have been treated as separate elements.  It is suggested that these limitations be amended for clarity, to recite numbered (i.e. first, second, etc.) flow passage ports. 
Claims 2 and 4-5 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kikuchi et al. (US 2007/0101755 A1), hereinafter referred to as “Kikuchi”.
Regarding claim 1, Kikuchi discloses a rotary machine [210] used in a refrigeration device [100] which uses a gas containing at least neon as a working fluid (fig. 2-3; ¶ 0036; the intended use of neon gas does not further limit the structure of the rotary machine), the rotary machine [210] comprising: 
a rotary shaft [244] equipped with an axial disc [246] (fig. 3; ¶ 0038); 
an axial magnetic bearing [247a-247d] which supports the rotary shaft [244] (fig. 3; ¶ 0038); 
a motor [240] which rotates the rotary shaft [244] (fig. 3; ¶ 0038); 
a turbine impeller [232] mounted on one end portion side of the rotary shaft [244] (fig. 3; ¶ 0038);

    PNG
    media_image1.png
    534
    834
    media_image1.png
    Greyscale

a compressor impeller [222] mounted on the other end portion side of the rotary shaft [244] (fig. 3; ¶ 0038); 
a cooling gas flow passage [270c/270d] through which a cooling gas for cooling the motor [240] flows (fig. 3; ¶ 0042); and 
a housing [241] which accommodates at least the motor [240], the axial magnetic bearing [247a-247d], and the axial disc [246] (fig. 3; ¶ 0038), 
wherein the motor [240] is equipped with a rotor unit [r] provided on the rotary shaft [244], and a stator unit [248] facing the rotor unit [r] (fig. 3; ¶ 0038, 0041; the rotor is shown as the large diameter portion of the shaft, which is driven by the stator), 
the axial disc [246] is equipped with a pair of load receiving surfaces sandwiched between the axial magnetic bearings [247a-247d] (fig. 3; ¶ 0041; the left and right surfaces of the disc are each sandwiched between pairs of bearings), and 
the cooling gas flow passage [270c/270d] is equipped with a first flow passage [270c] between the rotor unit [r] and the stator unit [248], and a second flow passage [270d] extending along at least one of the load receiving surfaces (fig. 3; ¶ 0042, 0046; cooling air is vented through the housing, around both the motor and the bearings).
Regarding claim 2, Kikuchi discloses the rotary machine [210] according to claim 1, as stated above, wherein the housing [241] is formed with a flow passage port [241a] of the second flow passage [270d] independent of the first flow passage [270c] (fig. 3; ¶ 0046).
Regarding claim 3, Kikuchi discloses the rotary machine [210] according to claim 1, as stated above, wherein the housing [241] includes, as a flow passage port [] of the cooling gas flow passage [270c/270d], a pair of flow passage ports [270a/270b] provided on the compressor impeller [222] side and the turbine impeller [232] side across the stator unit [248] (fig. 3; ¶ 0042), a flow passage port [241a] provided in a centrifugal direction of the axial disc [246] (fig. 3; ¶ 0046), and a flow passage port [221a/221b] provided on a side of the axial disc [246] opposite to the stator unit [248] (fig. 3; ¶ 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Shimada (US 2006/0175920 A1), hereinafter referred to as “Shimada”.
Regarding claim 4, Kikuchi discloses the rotary machine according to claim 1, as stated above, further comprising a bearing [245c/245d] disposed on a side closer to the turbine impeller [232] side than the axial magnetic bearing [247a-247d] (fig. 3; ¶ 0038), an inlet [270a] of the cooling gas flow passage [270c/270d] provided in the housing [241] (fig. 3; ¶ 0042), an inlet tube [270i] connected to the inlet [270a] of the cooling gas flow passage [270c/270d] (fig. 3; ¶ 0042; a tube/pipe of some kind is required to supply the cooling air as disclosed), and a control valve [260] provided in the inlet tube [270i] (fig. 3; ¶ 0042; the fan acts as a flow controller, i.e. a valve, limiting the amount of cooling air), and the inlet [270a] of the cooling gas flow passage [270c/270d] is provided between the bearing [245c] and the turbine impeller [232] (fig. 3).

    PNG
    media_image2.png
    534
    834
    media_image2.png
    Greyscale

Kikuchi does not disclose the bearing [245c] being a touchdown bearing.
Shimada discloses a rotary machine comprising an axial magnetic bearing [6] sandwiching a rotor disc [3], and a touchdown bearing [19a] disposed on a side of the axial magnetic bearing [6] (fig. 1; ¶ 0078).  

    PNG
    media_image3.png
    535
    793
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace or supplement the bearing of Kikuchi with the touchdown bearing of Shimada, in order to support the rotor in the event of a power failure to the active magnetic bearings thereby preventing damage to the machine (¶ 0078 of Shimada).
Regarding claim 5, Kikuchi discloses the rotary machine according to claim 1, as stated above, further comprising a bearing [245c/245d] disposed on a side closer to the turbine impeller [232] than the axial magnetic bearing [247a-247d] (fig. 3; ¶ 0038).
Kikuchi does not disclose the bearing [245c] being a touchdown bearing, wherein the touchdown bearing includes an inner race of the rotary shaft side, and an outer race facing the inner race via rolling elements, and the housing includes a baffle plate which closes a gap between the inner race and the outer race of the touchdown bearing
Shimada discloses a rotary machine comprising an axial magnetic bearing [6] sandwiching a rotor disc [3], and a touchdown bearing [19a] disposed on a side of the axial magnetic bearing [6] (fig. 1; ¶ 0078), wherein the touchdown bearing [19a] includes an inner race of the rotary shaft [1] side, and an outer race facing the inner race via rolling elements (fig. 1; the protective bearings are shown as ball bearings with an inner race mounted on the rotary shaft, an outer race mounted on the housing [16], and roller elements sandwiched between the two races), and the housing [16] includes a baffle plate [18/21] which closes a gap between the inner race and the outer race of the touchdown bearing [19a] (fig. 1; ¶ 0078).

    PNG
    media_image3.png
    535
    793
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace or supplement the bearing of Kikuchi with the touchdown bearing of Shimada, in order to support the rotor in the event of a power failure to the active magnetic bearings thereby preventing damage to the machine (¶ 0078 of Shimada).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ueda et al. (US 2016/0265545 A1) discloses a rotary machine comprising a turbine, a compressor, a motor, and an axial magnetic bearing.
Saari et al. (US 2010/0215526 A1) discloses a rotary machine comprising a turbine, a compressor, a motor, and a cooling gas flow passage through which cooling gas flows to the motor.
Shimada (US 2006/0163962 A1) discloses a rotary machine comprising axial and radial magnetic bearings, with redundancy provided by a touchdown bearing.
Takahashi et al (US 5,980,218) discloses a rotary machine comprising a turbine, a compressor, a motor, an axial magnetic bearing, and a cooling gas flow passage through which cooling gas flows to the motor and the bearings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834